DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 15/124,700, now U.S. Patent No. 10,752,938, which is a 371 of PCT/KR2014/005309, which claims benefit of U.S. Provisional Application 61/979,545, filed April 15, 2014.  Claims 15-26 will be examined on the merits.  Claims 1-14 have been canceled.  No claims are currently withdrawn from consideration. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
2.	It is noted that independent claim 15 recites a method for detecting a target nucleic acid sequence in a sample that comprises the active steps of incubating a reaction mixture containing the sample and a signal-generating means for detection of the target nucleic acid sequence in a reaction vessel and detecting signals generated at a high detection temperature and at a low detection temperature, wherein the signal-generating means is a signal-generating means to generate a signal by formation of a duplex containing a detection oligonucleotide in a dependent manner on cleavage of a mediation oligonucleotide specifically hybridized with the target nucleic acid sequence or a signal-generating means to generate a signal in a dependent manner on cleavage of a detection oligonucleotide.  Claim 15 also recites the step of determining the presence of the target nucleic acid sequence by a processed signal obtained from a ratio between the signal detected at the high detection temperature and the signal detected at the low detection temperature.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to obtaining processed signals as a ratio of detected signals for determining the presence of a target nucleic acid sequence in a sample, claims 15-26 were reviewed with regards to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019 and updated, October, 2019).  It is noted that claim 25 recites a computer readable storage medium containing instructions to configure a processor to perform the method of claim 15, while claim 26 recites a device comprising a computer processor and the computer readable storage medium of claim 25. 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and products are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, the steps of obtaining processed signals as a ratio of detected signals for determining the presence of a target nucleic acid sequence in a sample is a mental process that could conceivably be performed in the human mind, and therefore these limitations fall within the enumerated groupings of abstract ideas and are considered judicial exceptions.  Therefore, in the second prong of step 2, the claims are evaluated to determine if there are any additional elements recited in the claims beyond the judicial exceptions, and evaluating those elements to determine whether they integrate the exceptions into a practical application of the exception.  It is determined that the claims integrate the judicial exceptions into a practical application since the claimed invention pertains to an improvement in the field of nucleic acid detection, while reducing or removing influences from conditions for amplification reactions and/or detection that cause signal variations (see page 2, lines 8-20, page 3, lines 1-14 and page 5, line 22 to page 6, line 4 of the specification).  Therefore, the invention as claimed qualifies as eligible subject matter. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 15-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,752,938.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,752,938 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting a target nucleic acid sequence in a sample, a computer readable storage medium containing instructions to configure a processor to perform the methods, and a device comprising a computer processor and the computer readable storage medium.  While the current claims teach the step of determining the presence of the target nucleic acid sequence by a processed signal obtained from a ratio between the signal detected at the high detection temperature and the signal detected at the low detection temperature, the claims of the ‘938 patent teach a step of determining the presence of the target nucleic acid sequence by a processed signal obtained from a difference between the signal detected at the high detection temperature and the signal detected at the low detection temperature.  As discussed in the specification, the terms “ratio” and “difference” with regards to a processed signal obtained based on the signal detected at the high detection temperature and the signal detected at the low detection temperature have the same meaning.  For example, in one embodiment, “the mathematical processing of the signals to obtain the processed signals to obtain the difference between the signals is a calculation of a ratio of the signal detected at the relatively high detection temperature to the signal detected at the relatively low detection temperature (see specification, page 30, lines 1-8). 

5.	Claims 15-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-8, 10-12, 14, 32 and 35-39 of U.S. Patent Application No. 15/124,977.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent Application No. 15/124,977 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach methods for detecting a target nucleic acid sequence in a sample using two different detection temperatures, the claims of U.S. Patent Application No. 15/124,977 also teach methods for detecting two target nucleic acid sequences in a sample using different detection temperatures, two signal-generating means for detection of the two nucleic acid sequences and melting analysis. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Subject Matter Free of the Prior Art
6.	Claims 15-26 are free of the prior art, as no prior art was found that teaches or suggests a method for detecting a target nucleic acid sequence in a sample, a computer readable storage medium containing instructions to configure a processor to perform the method, and a device comprising a computer processor and the computer readable storage medium, as currently claimed.  The closest prior art of Link et al. (WO 2010/017543, cited on IDS of 7/17/2020) teaches methods for detecting target nucleic acid acids using PCR by calculating the effect of different temperatures on the hybridization of a labeled probe such as a beacon probe or linear probe to the target (see Abstract and paragraph 2, lines 1-6).  Link further teaches the methods comprise contacting a sample suspected of containing a target nucleic acid with a labeled nucleic acid probe that hybridizes with the target nucleic acid, wherein the label intensity of the probe is measured at a first temperature and at a second temperature, wherein the first temperature is lower than the second temperature, and wherein the labeled probe is a dual-labeled probe or a molecular beacon probe comprising a fluorescent label and a quencher molecule, paragraph 7, lines 1-5, paragraph 13, lines 1-7, paragraph 37, lines 1-12 and paragraph 53, lines 1-6).  In addition, Link teaches that the ratio of the label intensity at the first temperature to the label intensity at the second temperature is calculated, wherein a ratio of 0.8 indicates the presence of the target nucleic acid, paragraph 7, lines 5-11 and paragraph 54, lines 1-15).  However, 
Link does not teach a method based on detecting signals at two different temperatures wherein the signals are generated by formation of a duplex containing a detection oligonucleotide in a manner dependent on cleavage of a mediation oligonucleotide specifically hybridized with the target nucleic acid sequence, or wherein the signals are generated in a manner dependent on cleavage of a detection oligonucleotide.  Thus, the detection methods of Link and the currently claimed invention for generating signals are fundamentally different.  Furthermore, the methods of Link are designed to minimize false positive results in a PCR detection assay based on the ratios of signals of probe hybridization measured at two temperatures, while the current invention is designed to reduce signal variations between multiple replicate experiments based on ratios obtained at two temperatures for cleaved oligonucleotide probes compared to methods based on signals measured at one detection temperature for such probes (see specification, page 3, lines 1-14, page 5, line 22 to page 6, line 4 and page 7, lines 4-20).  
	The next closest prior art of Ubani et al. (U.S. Patent Pub. No. 2005/0053950, cited on IDS of 7/17/2020) teaches methods for detection and quantification of target nucleic acids using PCR, a double-stranded DNA dye and melting curve analysis performed at two temperatures, and further teaches computer software and hardware that is configured to receive emission or signal intensity measurements from a PCR instrument and process the signal data for quantifying target nucleic acids present in a sample (paragraphs 9, 18 and 69).  Ubani further teaches that the computer program or software processes the data and calculates the emission amount of an amplicon in each cycle and presents the resulting data through an output device of the computer, wherein the data is based on the step of subtracting signals representing a pre-Tm emission from the post-Tm emission signals, or vice versa, for an amplicon at each amplification cycle, paragraphs 17, 18 and 49).  While labeled probes may be used in the methods of Ubani, such as for multiplex analysis (see paragraph 85), with regards to analysis using two different temperatures, Ubani is silent with regards to detecting signals generated at a high detection temperature and at a low detection temperature using labeled probes, including probes that underdo cleavage, and determining the presence of the target nucleic acid sequence by a processed signal obtained from a ratio between the signal detected at the high and low detection temperatures, wherein the signals are generated in a manner dependent on cleavage of a detection oligonucleotide. 

Conclusion

7.	Claims 15-26 are rejected on the grounds of nonstatutory obviousness-type double patenting.  However, claims 15-26 are free of the prior art, and qualify as eligible subject matter under U.S.C. 101, as discussed above. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637